                                                                               E-FILED
                                                    Thursday, 30 May, 2019 11:15:01 AM
                                                          Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS

CHARLES TIGNER,          )
                         )
  Plaintiff,             )
                         )
  v.                     )            19-CV-3101
                         )
GEORGE E. CRICKARD, III, )
M.D., AND                )
QUINCY MEDICAL HOSPITAL, )
                         )
  Defendants.            )
                         )

                      MERIT REVIEW OPINION

      Plaintiff, proceeding pro se and detained in the Rushville

Treatment and Detention Center, seeks leave to proceed in forma

pauperis.

      The "privilege to proceed without posting security for costs

and fees is reserved to the many truly impoverished litigants who,

within the District Court's sound discretion, would remain without

legal remedy if such privilege were not afforded to them." Brewster

v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

Additionally, a court must dismiss cases proceeding in forma

pauperis "at any time" if the action is frivolous, malicious, or fails to

state a claim, even if part of the filing fee has been paid. 28 U.S.C.

                                Page 1 of 4
§ 1915(d)(2). Accordingly, this Court will send this case for service

only if the complaint states a federal claim.

     In reviewing the complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

     Plaintiff alleges that Dr. Crickard, an orthopedic surgeon at

Quincy Medical Hospital, performed hip replacement surgery on

Plaintiff on April 4, 2018. Dr. Crickard allegedly failed to properly

sterilize the prosthesis, causing a staph infection that took 30 days

to resolve. Another surgery is allegedly necessary to clean out the

infection and replace the infected prosthesis. However, Dr.

Crickard refuses to perform another surgery. Plaintiff seeks

damages and an order compelling Dr. Crickard to perform

corrective surgery. Plaintiff alleges that he has been wheelchair-

bound ever since the surgery.



                                Page 2 of 4
     Plaintiff’s malpractice claim against Dr. Crickard is based on

state law, not federal law. See Walker v. Peters, 233 F.3d 494, 499

(7th Cir. 2000)(malpractice is not a constitutional violation). In

general, federal courts do not have the authority to hear state law

claims unless a federal claim is also proceeding. Simplified, there is

no federal claim against Dr. Crickard because: (1) malpractice does

amount to a constitutional claim; and, (2) Dr. Crickard was not

performing a government function. See Shields v. IDOC, 746 F.3d

782 (7th Cir. 2014)(SIU doctors who saw inmate for consult were

not state actors)(An “incidental and transitory relationship with the

penal system” does not amount to state action.).

     There may be a federal claim against the physician working at

Rushville if that physician is responsible for denying Plaintiff

necessary corrective surgery. See Miranda v. County of Lake, 900

F.3d 335, 352 (7th Cir. 2018)(detainee’s constitutional rights

violated if he or she has an objectively serious condition and the

response by state actors is objectively unreasonable). If a federal

claim can be stated against the physician at Rushville, then this

Court may be able take supplemental jurisdiction over Plaintiff’s

state law malpractice claim. However, Plaintiff cannot pursue a

                                Page 3 of 4
state law malpractice claim in either state or federal court unless

Plaintiff attaches to his complaint an affidavit of a qualified

professional stating that the case has merit. 735 ILCS 5/2-622(a).

      At this point, Plaintiff’s allegations do not make out a federal

claim. Plaintiff will be given an opportunity to file an amended

complaint.

IT IS ORDERED:

      1.   Plaintiff's petition to proceed in forma pauperis is granted.

(d/e 2.)

      2.   Plaintiff’s complaint is dismissed without prejudice for

failure to state a federal claim.

      3.   By June 28, 2019, Plaintiff may file an amended

complaint. If Plaintiff does not file an amended complaint, then this

action will be dismissed without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

ENTERED: 5/29/2019

FOR THE COURT:
                                   s/Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                                    Page 4 of 4
